DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
a.	Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, respectively, of prior U.S. Patent No. 10,853,689. This is a statutory double patenting rejection.
b.	Claims 7-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, respectively, of prior U.S. Patent No. 10,853,689. This is a statutory double patenting rejection.

Conclusion
The following is a list of references pertinent to the claimed invention:
Yamaguchi (2008/0031525 A1): A single image is obtained from among a plurality of temporal series images. At least one of a plurality of types of classifiers, each type of classifier judging each of a plurality of predetermined states of a predetermined subject, is employed to discriminate the state of the subject within the obtained image. At least one state is predicted for the subject within the obtained image, based on stepwise changes of the state of the subject obtained by previously discriminated states within temporal series images preceding the obtained image. The classifier corresponding to the predicted state is prioritized or weighted, when applying the classifiers to perform discrimination.
Chen (US 2004/0179720 A1): An architecture and method useful for fast one-to-many image matching and image indexing. A plurality of images in a database are digitized into a plurality of descriptors. The descriptors are separated into a plurality of index groups. Index values for the images in the database are then calculated for the various index groups. An index value, for example, could be calculated as the average of the descriptors in a particular group. A source groups of images having particular index values over a particular threshold value are identified. When matching a target image to images in the database, the index values are calculated for the target image and compared to the threshold value. Source groups of images having similar index values over the threshold are then identified for further matching to the target image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664